DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 10/18/2021.  Claims 1, 9 and 17 are amended, and claims 7, 15, 23, 25 and 28 are cancelled.  Claims 1-6, 8-14, 16-22, 24, 26-27 and 29 are currently pending.

Response to Arguments
Applicant’s remarks, see page 9, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see page 9-10, with respect to the rejections under 35 USC 103 have been fully considered.  The independent claims have been amended to incorporate subject matter previously indicated as allowable, therefore the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-14, 16-22, 24, 26-27 and 29 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or suggest, individually or in combination, a system to monitor for a condition associated with a first cloud computing resource performing a cloud computing operation; determine that the condition associated with the first cloud computing resource has occurred, the condition comprising one of a change in operational metadata and operational behavior of the cloud computing operation; analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with an on-premise computing resource that is capable of performing at least a subset of the cloud computing operation and with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation, automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource, the first cloud computing resource, and the second cloud computing resource; and send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the combination of the on-premise computing resource, the first cloud computing resource, and the second cloud computing resource, as set forth in independent 1.  Similar limitations are presented in independent claims 9 and 17.
Dependent claims 2-6, 8, 10-14, 16, 18-22, 24, 26, 27 and 29 further limit the allowed independent claims 1, 9 and 17, therefore, they are also allowed.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESA M KENNEDY/Examiner, Art Unit 2458